Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application/Preliminary Amendment
This action is in response to Applicant's application filing 12 March 2020. Claims 1-18 were originally filed. Claims 1, 4, 7, 8, 12, 15, 16, and 18 have been amended according to Applicant’s preliminary amendment filed 20 September 2020. No claims have been added or cancelled. Accordingly, claims 1-18 remain pending are presently under consideration.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 7 and 9 recite the limitation "the storage file".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted the storage file as the backup file previously introduced in the respective independent of claims 7 and 9. Examiner suggests amending the independent claims to introduce and recite “a backup storage file” and the respective dependent claims to recite “the backup storage file”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (US 2016/0078068 A1, hereinafter Agrawal).
Regarding claims 1 and 8, taking claim 1 as exemplary, Agrawal discloses an information management system configured to verify data blocks in secondary storage container files, the information management system comprising: one or more computing devices comprising computer hardware configured to (See Agrawal, Fig. 1A, disclosing a primary and secondary storage system and [0031], disclosing verifying of chunks of data in deduplicated data store): 
retrieve, from an electronically stored deduplication database, a primary table, wherein the primary table identifies data blocks stored in a secondary storage device and data chunks associated with the data blocks, and wherein the primary table comprises a primary identification for each identified data block (See Agrawal, Fig. 2B and [0291], disclosing deduplication database 210, primary table 250, and Fig. 4 and [0300], disclosing primary table contains PID, primary ID representing blocks, associated signatures and associated chunks and location within the chunk where the block is located, and reference count); 
using the primary table, generate, for a first data chunk of the data chunks identified in the primary table, a first value representing total number of the identified data blocks associated with the first data chunk (See Agrawal, Fig. 5 and [0301], disclosing the primary table is used to derived from the primary table, and a sum of all PIDs for each data block in the respective chunk represented by blocks 502A-N); 
generate, for a first data chunk of the data chunks identified in the primary table, a second value representing total number of the identified data blocks associated with the first data chunk, wherein the second value is based on values derived from an backup file corresponding to the first data chunk (See Agrawal, [0303], disclosing comparison of blocks 502A-N and blocks 503A-N with similarly corresponding data derived from the data comprised within the SFile containers to verify the information is current);
store in a deduplication chunk table for the first data chunk identified in the primary table: an identification of the first data chunk, the first value associated with the first data chunk, the second value associated with the first data chunk (See Agrawal Fig. 5, disclosing deduplication chunk table 252, where for each chunk value there are two associated sum values of associated blocks); and 
compare, for the first data chunk identified in the deduplication chunk table, the stored first value to the stored second value to determine whether the backup file corresponding to the first data chunk contains invalid data blocks (See Agrawal, [0303], disclosing comparison of the blocks with data derived from the data comprised within the SFile containers and which verifies the information in the deduplication database is current or invalid).  
Regarding claim 2, Agrawal disclosed the information management system of claim 1 as described hereinabove. Agrawal further discloses wherein the deduplication chunk table is stored in the deduplication database (See Agrawal, Fig. 5 and [0023], disclosing “the deduplication chunk table located within the deduplication database”).  

Regarding claim 3, Agrawal disclosed the information management system of claim 1 as described hereinabove. Agrawal further discloses the deduplication chunk table is generated during a data verification operation (See Agrawal, [0302], disclosing creation during the data verification process by the storage manager 140 and/or DDB media agents 202, 204, etc).  

Regarding claims 4 and 11, taking claim 4 as exemplary, Agrawal disclosed the information management system of claim 3 as described hereinabove. Agrawal further discloses the deduplication chunk table is discarded after the data verification operation is completed (See Agrawal, [0302], disclosing discarding the deduplication chunk table after verification is complete).  

Regarding claims 5 and 10, taking claim 10 as exemplary, Agrawal disclosed the information management system of claim 3 as described hereinabove. Agrawal further discloses wherein the data verification operation is initiated by a computing device separate from a computing device performing deduplication block lookups (See Agrawal, [0295], disclosing the storage manager 140 may perform data verification and Fig. 2A, disclosing storage manager 140 as separate from the primary, secondary, and deduplication computing devices).  

Regarding claim 6, Agrawal disclosed the information management system of claim 1 as described hereinabove. Agrawal further discloses wherein the system is configured to compare the stored first value to the stored second value during a data verification operation (See Agrawal, [0303] and [0304], disclosing block comparison for validity and “used to verify the integrity of the data in the chunks”).  

Regarding claims 7 and 9, taking claim 7 as exemplary, Agrawal disclosed the information management system of claim 1 as described hereinabove. Agrawal further discloses wherein the storage file is a single instance file (See Agrawal, [0293], “represented by single instance files”).  

Regarding claim 12, Agrawal discloses an information management system configured to verify data blocks in secondary storage container files, the information management system comprising: one or more computing devices comprising computer hardware (See Agrawal, Fig. 1A, disclosing a primary and secondary storage system and [0031], disclosing verifying of chunks of data in deduplicated data store, and Fig. 1H in conjunction with [0279], disclosing data stored on secondary storage in volumes having multiple files) configured to: 
receive a first data chunk for storage in a secondary storage device, the first data chunk comprising at least one link to a storage file containing a deduplicated data block associated with the at least one link
create a first storage file index; in the first storage file index, store, for the deduplicated data block associated with the at least one link, an identification associated with the deduplicated data block (See Agrawal, [0294], chunks having at least one link associated with an SFile index includes “an identification for each block in the SFile”);
in the first storage file index, store, for the deduplicated data block associated with the at least one link, a storage file identification associated with the storage file containing the deduplicated data block (See Agrawal, [0294], “include a name of the SFile to which the chunk is associated, an offset of the SFile, an identification for each block in the SFile);
in the first storage file index, store, for the deduplicated data block associated with the least one link, a status flag, the status flag indicates whether the deduplicated data block can be removed from secondary storage (See Agrawal, [0305], disclosing the table includes “values that indicated whether data verification passed or failed for each SFile container associated with the respective chunk)”; 
retrieve first storage file index (See Agrawal, Fig. 3, disclosing stored SFile Index 305-307 as part of each associated chunk available for access); and 
determine whether the deduplicated data block is invalid by using the status flag associated with the deduplicated data block in the first storage file index (See Agrawal, [0305], “values that indicated whether data verification passed or failed for each SFile container associated with the respective chunk”).  

Regarding claim 13, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein the first storage file index is associated with one chunk of data (See Agrawal, [0294] disclosing “include a name of the SFile to which the respective chunk is associated”).  

Regarding claim 14, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein the first storage file index is stored as a separate file from the storage file (See Agrawal, Fig. 3, disclosing storage file index 305, 306, 307, stored separate from storage file 311, 312, 313).  

Regarding claim 15, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein the first storage file index includes a size of corresponding data block within the storage file (See Agrawal, and [0294], disclosing identifying each block in the index file and the size of the index file, which gives a corresponding size of the data block).  

Regarding claim 16, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein, for each data block in the first storage file index, the first storage file index includes an offset value representing an offset within the storage file where corresponding data block is located (See Agrawal, [00294], disclosing the file index includes an offset for the  respective chunks/blocks of the SFile index).  

Regarding claim 17, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein the storage file is a single instance file (See Agrawal, [0293], “represented by single instance files”).  

Regarding claim 18, Agrawal disclosed the information management system of claim 12 as described hereinabove. Agrawal further discloses wherein the one or more computing devices comprising computer hardware is further configured to: reclaim space of data blocks in the storage file based on the first storage file index indicating that the data blocks are invalid (See Agrawal, [0303], disclosing the verification of blocks in the deduplication database to determine whether they are current and therefore remove any non-current blocks).

EXAMINER’S NOTE

	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137